Case 2:20-mi-99999-UNA Document 231-5 Filed 12/23/20 Page 1 of 4




                    Exhibit 4
                    Case 2:20-mi-99999-UNA Document 231-5 Filed 12/23/20 Page 2 of 4

     TRUE THE VOTE
LAUNCHES “VALIDATE THE
  VOTE” INITIATIVE AND
    WHISTLEBLOWER
 COMPENSATION FUND TO
   ENSURE ELECTION
   VALIDITY, PROCESS
       INTEGRITY

True the Vote Launches “Validate the Vote” Initiative and Whistleblower Compensation Fund to Ensure
Election Validity, Process Integrity
Establishes Fund in Excess of $1 Million to Incentivize Election Malfeasance Reporting; Takes Steps to Resolve
Illegal Actions Through Litigation and Ensure Final Vote Tally is Valid to Maintain Public Confidence in U.S.
Election System


HOUSTON, Texas – True the Vote, the country’s largest voters’ rights organization formed to prevent election
fraud, today launched “Validate the Vote,” an initiative to provide that the 2020 election returns reflect the
principle of “one vote for one voter.” The initiative, led by Catherine Engelbrecht, aims to protect the integrity of
our nation’s electoral system and ensure public confidence and acceptance of election outcomes critical to
American democracy.

                                                                                                                 /
                   Case 2:20-mi-99999-UNA Document 231-5 Filed 12/23/20 Page 3 of 4
“Unfortunately, there is significant tangible evidence that numerous illegal ballots have been cast and counted in
the 2020 general election, potentially enough to sway the legitimate results of the election in some of the
currently contested states,” said Englebrecht. “ True the Vote is stepping up to provide the resources needed that
will ensure voters, election workers, and volunteers who are observing the extended ballot counting process –
and seeing firsthand the illegal actions taking place – have the resources they need to document and report the
malfeasance with the confidence that these issues will be pursued by every available legal channel.


As of today, True the Vote’s Election Integrity Hotline (855-702-0702) has received thousands of calls
reporting alleged incidents of fraud. Additionally, multiple True the Vote election workers working alongside
independent election workers across contested states have seen firsthand examples of election officials refusing
to obey state election laws and counting votes illegally. These incidents include ballots being counted after
deadlines, election workers refusing to recognize challengers who seek to contest a ballot, or similar. The
establishment of the Whistleblower Compensation Fund will enable individuals with critical information to
come forward and be supported.


“True the Vote aims to facilitate a discussion that reflects credible facts, evidence, and demonstrably actionable
incidents of voter fraud. The current media reporting environment is rife with sensationalism that threatens the
ability to quickly and accurately determine and bring focus to where actual issues have occurred and could
undermine confidence in this election and, fundamentally, the free election system that underpins the
Democracy. We need a result that tells us whether the election is legitimate and that every vote is validated,”
added Engelbrecht. “The vote integrity issues seen this election cycle, in particular, have largely been fueled by
efforts to radically expand mail-in voting, which created numerous opportunities for voter fraud that does not
exist with in-person voting. In addition, there are numerous statistical anomalies that must be reconciled to
restore confidence in the vote.”


The integrity of elections is the core of our Democratic Republic. Regardless of the outcome, the legitimacy of
our leaders, the ability to govern, and the preservation of our election system are at stake. Validate the Vote aims
to support the constitutional rights of every voter and expose, fight and remedy fraud where it has occurred.


Please call the Election Integrity Hotline at 855-702-0702 to report voter fraud or visit ValidatetheVote.us for
more information, report voter fraud or contribute.


                                                       ###

                                                                                                                /
                    Case 2:20-mi-99999-UNA Document 231-5 Filed 12/23/20 Page 4 of 4

True the Vote (TTV) is an IRS-designated 501(c)3 voters’ rights organization, founded to inspire and equip
volunteers for involvement at every stage of our electoral process. TTV empowers organizations and individuals
across the nation to actively protect the rights of legitimate voters, regardless of their political party affiliation.
For more information, please visit www.truethevote.org.




                                                                                                                  /
